Filed 5/6/15 In re C.O. CA4/3



                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re C.O., a Person Coming Under the
Juvenile Court Law.

ORANGE COUNTY SOCIAL SERVICES
AGENCY,
                                                                       G050821
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DP024112)
         v.
                                                                       OPINION
B.A.,

     Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Andre
Manssourian, Judge. Affirmed.
                   Rich Pfeiffer, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Nicholas S. Chrisos, County Counsel, Karen L. Christensen and Aurelio
Torre, Deputy County Counsel, for Plaintiff and Respondent.
                   No appearance for the Minor.
                                          *                  *                  *
              Appellant B.A. (mother) contends the court erred in terminating her
reunification services at the 12-month review hearing because she had not been provided
with a mental health evaluation or reasonable mental health services. We reject her
argument inasmuch as the record clearly reflects that she did indeed receive a mental
health evaluation and extensive therapy sessions, and that she repeatedly refused other
mental health related services. We affirm.
                                              I
                                   SCOPE OF APPEAL
              In her notice of appeal, mother challenged the termination of reunification
services with respect to her younger son, C.O. In her briefing on appeal, B.A. also
contends she did not receive reasonable reunification services with respect to her older
son, L.P., who is now 18 years old.
              While it is true that a notice of appeal is “‘liberally construed so as to
protect the right of appeal if it is reasonably clear what [the] appellant was trying to
appeal from’” (In re Joshua S. (2007) 41 Cal.4th 261, 272), here there was no indication
that mother was trying to appeal from the order with respect to L.P. Although the notice
of appeal provided spaces for mother to identify both of her children by name and birth
date, she listed only C.O., not L.P. Inasmuch as the notice of appeal applies only to the
order with respect to C.O., that is the only order we will address.
                                              II
                                       DISCUSSION
A. Background:
              (1) Detention—
              A Welfare and Institutions Code section 300, subdivision (b) juvenile
dependency petition was filed on August 22, 2013 with respect to C.O., then age 8, and
L.P., then age 16. It alleged that, five days earlier, mother had been beaten by her live-in
boyfriend, a man she knew to be a registered sex offender, in the presence of C.O.

                                              2
Mother purportedly told L.P. to take C.O. away before he could be interviewed by the
police, but L.P. failed to do so. Mother then cursed at him and blamed him for the arrest
of her boyfriend.
              The petition further alleged that the boyfriend previously had caused C.O.
to sustain a bloody nose and that mother had told C.O. not to report the matter. It also
alleged that the boyfriend smoked “weed” and drank alcohol in front of C.O. and that
mother herself had a substance abuse history. In addition, it noted mother had an arrest
record for using controlled substances, receiving stolen property, transporting illegal
aliens, and reckless driving. C.O. and L.P. have different fathers, both of whom are in
Mexico.
              The August 22, 2013 detention report stated that mother was taken to the
hospital as the result of the beating. The children were taken into protective custody on
August 20, 2013. They were each left in the care of different family members. L.P.
reported that he and mother had fought at some point and that he had sustained bruises in
the past. There were prior substantiated child abuse reports with respect to each child.
              At the detention hearing, mother requested that C.O. be released to her.
However, counsel for C.O. stated he did not want to be released to her. The court
ordered both children detained.
              (2) Jurisdiction and Disposition—
              At the time of the September 20, 2013 jurisdiction/disposition report, C.O.
and L.P. were each living with different maternal aunts. L.P. reported being quite happy
living with his aunt and said there was nothing he had liked about living with mother.
L.P. said mother was always in a bad mood and picked fights with him almost daily. He
said “mother would often tell him, ‘I hate you. I hope that you don’t turn out good in
life.’” L.P. also said she would leave him to take care of C.O., and then she would come
home smelling of beer and would throw up. He said he did not want to visit with mother,
that he was afraid of her. He also said she was continuing to send him threatening text

                                             3
messages. He showed the social worker some of them, including one that said, “I will
see u in hell.”
                  C.O. also said he liked living with his aunt a lot. He further stated he did
not want to visit mother right then, because he was afraid of her boyfriend.
                  During her interview, mother admitted she began using drugs at age 15, but
said she had stopped. She admitted to multiple arrests and to having served 15 months
for “‘adding and abetting.’” (Error in original.) Mother acknowledged that she was
seeing a psychiatrist, Dr. Brown, for depression, and that she was taking Xanax and
Zoloft.
                  The social worker met with the aunt taking care of L.P. The aunt said
mother had “a history of blaming everyone and never accepting her faults.” She also said
it was difficult to get along with mother. She explained: “She is just not normal. She
has been diagnosed as Bi-polar and I don’t know if she ever takes her medication. She is
always angry at something or someone. She gets way too angry.” She also expressed
concern that mother continued to use drugs and might even be engaging in prostitution to
buy the drugs.
                  The social worker also met with the aunt taking care of C.O. She, too,
expressed concerns that mother continued to use drugs. She said she would not let
mother visit with C.O. the last time she came by, because she thought mother was “high.”
                  Mother plead nolo contendere to the juvenile dependency petition as
amended by interlineation. The court found the allegations of the amended petition to be
true and ordered the children declared dependent children of the Orange County Juvenile
Court.




                                                 4
              (3) Six-Month Review—
              As of the date of the six-month review hearing, in March 2014, the children
remained in the care of the maternal aunts.
              Mother had been having regular monitored visits with C.O., twice a week.
By and large, her visits with C.O. were positive and demonstrated a good relationship
between the two. On one occasion, however, a visit was terminated early because of
mother’s angry and aggressive behavior towards the monitor. The child then refused to
attend the next scheduled visit because he was afraid mother would be mad and he did
not want her to be rude to the monitor.
              L.P. continued to refuse to see mother. According to his therapist, L.P.
reported that mother had been very neglectful of him and C.O. by not providing for their
basic needs, and that mother had been verbally and emotionally abusive towards him for
many years. He did not want to see her. The therapist said L.P. showed signs of
posttraumatic stress disorder, and she opined that if he were pressured to see mother
before he was ready, it could “re-traumatize him.”
              The social worker reported that family members were concerned that
mother had expressed suicidal ideation and had left a strange text message for the
maternal grandmother saying she needed to identify a dead body at the coroner’s office.
When confronted by the social worker, mother claimed the gardener had used her cell
phone to send the text message, which was intended for someone else.
              Mother was seeing a therapist, Beatriz Granja, who reported mother tends
to be impulsive and becomes angry and verbally inappropriate. Granja said that mother
had poor insight, her progress had been slow, and she was very volatile. She thought
psychotropic medication would be helpful to mother, but mother, who had taken
psychotropic medication in the past, was not open to taking it again. Granja also reported
that mother had missed some appointments.



                                              5
               Mother had spoken with her parent advocate, Lisa Workman, who
suggested a medication evaluation and provided her with a telephone number for Orange
County Mental Health. However, mother expressed concern about taking psychotropic
medication again. The social worker encouraged mother to proceed with the medication
evaluation. Mother later reported that she had made an appointment with Orange County
Mental Health, but that she had not followed through. She said she would rather just see
her own doctor. When the social worker asked mother if she would take psychotropic
medication if it were recommended by her doctor, she said she did not want to.
               Mother was referred to random drug testing. As of the date of the six-
month status review report, mother had missed 16 tests. Mother was very agitated and
angry when questioned about the missed drug tests and insisted she ought not to have to
do drug testing. At one point, mother admitted that she did not even call to see when she
had to test.
               The social worker reported that mother’s compliance with her case plan had
been moderate. She had completed a parenting course and had taken a few personal
empowerment classes. However, she had not completed a domestic violence prevention
plan at that point. The social worker recommended that services be continued, the
children not be returned to mother at that time, and the matter be continued to the 12-
month permanency review hearing.
               The court found that mother’s progress had been moderate and it accepted
the recommendation of the social worker. It also ordered a “730 evaluation” for mother,
to be performed by Dr. Christian Godwin, and set the case for a progress review hearing.1




1                Evidence Code section 730 permits the court to appoint an expert “to
investigate, to render a report as may be ordered by the court, and to testify as an expert
at the trial of the action relative to the fact or matter as to which the expert evidence is or
may be required.”

                                               6
              (4) Evidence Code Section 730 Evaluation—
              Godwin prepared a forensic psychological evaluation (section 730
evaluation) dated May 30, 2014. He recommended that psychotherapy sessions with
Granja continue, for the treatment of mother’s “personality disorder, specific to antisocial
and borderline personality disorder traits.” Godwin continued on to state that while
mother had “refused a referral to a psychiatrist, it [was] recommended that she accept this
referral in an effort to consider all possible treatment options.”
              (5) Mother’s Bad Behavior—
              About six weeks later, the Orange County Social Services Agency (SSA)
filed an ex parte application concerning an out-of-county move for C.O. C.O.’s
caregiver/maternal aunt was moving in with her boyfriend and his four sons in Riverside.
C.O. was very excited because he liked the boyfriend and his sons and was always
invited along to outings, such as football games. Mother, however, opposed the move,
even though she was promised visitation with C.O. would continue. The court approved
the out-of-county move over mother’s objection.
              Five days later, L.P.’s caregiver/maternal aunt reported that the windows on
two of the family’s vehicles had been smashed. The maternal aunt heard the sound and
looked out the window. She saw mother driving away from the scene. She reported the
incident to the police. The maternal aunt expressed concern for the safety of herself and
her family, including L.P. The next day, the maternal aunt obtained a restraining order
against mother on behalf of her entire household, including L.P.
              In mid-August 2014, while C.O.’s caregiver/maternal aunt was monitoring
a call between mother and C.O., mother told the child she was going to pick him up,
“steal him, and take him to Mexico with her.” The aunt told C.O. to end the call. Mother
texted the aunt and said “that she was sending the police to her home.” Two days later,
when mother was visiting with C.O., she asked him what their address was and asked him
the name of the aunt’s boyfriend so she could “look him up.”

                                              7
              The visitation monitor reported that mother was behaving oddly during the
visit and made inappropriate gestures and comments towards her. She watched mother
leave and saw her stop and talk to a man nearby, then speed away in her car. The
monitor went and talked to the man. He said mother had thrown him a set of keys and
told him, “‘These are the keys to the building. If you want, go steal from it.’” The
monitor recognized the keys as being the keys to the visitation facility. Mother later
admitted having given the keys to the man.
              SSA filed another ex parte application, seeking a stay away order to keep
mother from C.O. It also informed the court that it was removing C.O. to a foster home,
out of fear that mother would attempt to locate C.O. and abduct him. The court issued a
temporary restraining order against mother.
              (6) 12-Month Review—
              In its September 4, 2014 status review report for the 12-month permanency
planning review hearing, SSA reported that C.O. did not want to return to mother. He
said if he went back, she would “do drugs, mess with people, fight with people. Do all
kinds of bad things.” C.O. had been placed in a foster home and he reported being happy
there and enjoying playing with the foster parents’ younger relatives. When asked how
he liked his foster home, on a scale of one to 10, C.O. said, “100, no 1000.” He added
“that he really liked his foster parents.”
              L.P. wanted to continue living with his caregiver/maternal aunt, even past
attaining age 18, although he was willing to pursue the Transitional Housing Placement
Program. He did not want to be adopted.
              Regarding services provided, the report noted, inter alia, that mother had
received visitation with C.O., had received transportation passes, had been provided with
a picture of L.P., had been referred to parent mentor services, had participated in and
completed a 10-week personal empowerment program, had completed parenting and



                                              8
domestic violence programs, had received a section 730 evaluation, and had participated
in therapy with more than one therapist.
              However, the report also provided details about a pattern of missed
appointments and unproductive appointments, and about mother’s desire to terminate
therapy. In her termination report dated June 30, 2014, Granja reported mother continued
to struggle to accept responsibility for child neglect, exhibited poor insight into the
impact of past neglect on her children, and claimed that she was the victim. She
continued to struggle with poor impulse control and with the ability to communicate in a
neutral way when angry, and lacked much insight into her own anger issues and how they
impact others. Granja summarized by saying, “Prognosis is poor . . . .”
              Another therapist, La Tonda Hardy-Davis, started seeing mother on July
28, 2014. Although they initially seemed to have a good rapport, by mid-August 2014,
Hardy-Davis reported that mother had failed to show for her last two sessions. In early
September, Hardy-Davis discontinued therapy services due to mother’s third no-show.
              The status review report reiterated mother had been required to submit to
random drug testing, but had missed many tests. It also showed that mother had been
angry and threatening with test staff, but had nonetheless taken a number of tests with
negative results.
              The report stated both children were unadoptable. The social worker
opined that mother had not mitigated the issues that had brought the children into
dependency and that the children remained at risk of further neglect if returned to her
care. She stated: “Based on the mother’s denial of domestic violence, apparent support
of her abuser, and [her] minimization and lack of insight as to how . . . these factors
resulted in neglect and continue to pose a risk to her children, the undersigned believes
that the mother is significantly lacking in protective capabilities.” In conclusion, the
social worker recommended terminating reunification services and establishing a
permanent plan of long-term foster care.

                                              9
               The court adopted the recommendations of the social worker, and ordered
that mother’s reunification services be terminated and C.O. remain in long-term foster
care. It further ordered a transition from a foster setting to independent living as the
permanent plan for L.P. The court ordered continued visitation of three hours once a
week for mother. It also continued the restraining order to keep mother away from C.O.
except for scheduled visitation.


B. Analysis:
               At the 12-month review hearing the court found, pursuant to Welfare and
Institutions Code section 366.21, subdivision (f), that the return of the children to mother
would create a substantial risk of detriment to their safety, protection, or physical or
emotional well-being and that reasonable services had been provided to mother. Mother
claims the reunification services provided to her and the family were not reasonable
because she did not receive mental health services. She emphasizes that the result is
C.O., who was found to be unadoptable, was placed in long-term foster care when she
was the only person committed to him. She also contends the court erred in its
application of Welfare and Institutions Code section 366.21, subdivision (g).
               Welfare and Institutions Code section 366.21, subdivision (g) provides in
pertinent part that when “a child is not returned to the custody of a parent . . . at the
permanency hearing held pursuant to subdivision (f), the court shall do one of the
following: [¶] (1) Continue the case for up to six months for a permanency review
hearing . . . . The court shall continue the case only if it finds that there is a substantial
probability that the child will be returned to the physical custody of his or her parent . . .
and safely maintained in the home within the extended period of time or that reasonable
services have not been provided to the parent . . . .” (Italics added.)




                                               10
              Mother concedes that, as a technical point, the court articulated a finding
that reasonable services had been provided to her. However, she claims the reporter’s
transcript belies the purported finding. She says that, in reality, the court found only that
it would not have made any difference whether reasonable services were provided or not.
              Mother points to an exchange on the reporter’s transcript at the 12-month
review hearing. Mother’s attorney stated he was new to the case, having been appointed
only three weeks earlier. However, based on mother’s testimony that day, he thought it
was “glaringly obvious” that a section 730 evaluation was needed. On the apparent
assumption that no section 730 evaluation had been performed, the new attorney opined
that reasonable services had not been provided.
              In ruling, the court stated the “sad reality [was] there [was] not a substantial
probability that anything [would] realistically be different six months from [then] if the
court were to extend services . . . .” It further stated, with respect to the question of
reasonable services, “the reality is services don’t have to be perfect . . . .” It continued:
“And it does seem that reasonable services were offered. Maybe in hindsight things
could have been a little bit different. I wonder why a 730 wasn’t provided to her. But,
given her participation in the services that were provided to her, her lack of commitment
to faithfully attend all of the therapy sessions, the missed tests, are a major problem for
the court. . . . So I’m not necessarily convinced that, had the services been provided to
her, that she would have availed herself of them, anyway.”
              Mother says the court’s comments show it applied the wrong standard
because instead it found it would not have mattered even if reasonable services, meaning
a section 730 evaluation and psychiatric services, had been provided. We disagree with
mother’s characterization for two reasons.
              First, the court specifically found reasonable services had been provided.
This being the case, the court did apply the correct standard. It simply commented in
addition, and correctly so, that the services were not required to be perfect. “In almost all

                                              11
cases it will be true that more services could have been provided more frequently and that
the services provided were imperfect. The standard is not whether the services provided
were the best that might be provided in an ideal world, but whether the services were
reasonable under the circumstances.” (In re Misako R. (1991) 2 Cal.App.4th 538, 547.)
               Second, despite the erroneous comments of mother’s new attorney to the
effect that no section 730 evaluation had been provided, the record clearly reflects that a
section 730 evaluation was prepared by Godwin. He recommended that the
psychotherapy sessions with Granja continue and that mother be referred to a
psychiatrist. However, mother refused to accept a referral to a psychiatrist.
               The long and the short of it is that mother received therapy services from
two different providers, Granja and Hardy-Davis, but she was inconsistent in her
attendance and rejected the advice to go on psychotropic medication. She was referred
for a medication evaluation at Orange County Mental Health, but refused to go. She
received a section 730 evaluation, but refused the recommended psychiatric treatment.
Mother was indeed provided with the services she purported not to receive.
               “‘[W]henever a minor is removed from a parent’s . . . custody, the juvenile
court shall order the probation officer to provide child welfare services . . . to the . . .
parents . . . for the purpose of facilitating reunification of the family . . . .’ [Citation.]
Each reunification plan must be appropriate to the particular individual and based on the
unique facts of that individual. [Citations.] [¶] In reviewing the reasonableness of the
services provided, this court must view the evidence in a light most favorable to the
respondent. We must indulge in all legitimate and reasonable inferences to uphold the
verdict. If there is substantial evidence supporting the judgment, our duty ends and the
judgment must not be disturbed. [Citations.]” (In re Misako R., supra, 2 Cal.App.4th at
p. 545.) Substantial evidence supports the court’s order in this matter.




                                                12
                                        III
                                    DISPOSITION
           The order is affirmed.



                                              MOORE, J.

WE CONCUR:



O’LEARY, P. J.



THOMPSON, J.




                                        13